HALL, Judge
dissenting.
¶20 As the supreme court explained in Wilkinson, our legislature focused on two primary purposes in enacting Arizona’s statutory scheme requiring restitution: “reparation to the victim and rehabilitation of the offender.” 202 Ariz. at 30, ¶ 13, 39 P.3d at 1134. Thus, a crime victim is entitled to be fully compensated by the defendant for any damages that flow directly from his criminal conduct, A.R.S. §§ 13-105(14), -603(C), and - 804(B), thereby making the crime “worthless to the criminal.” 202 Ariz. at 29, ¶ 9, 39 P.3d at 1133 (quoting United States v. Fountain, 768 F.2d 790, 800 (7th Cir.1985)). Applying these principles in Wilkinson, the court determined that the victims were entitled to recover as restitution the amount that each victim paid the unlicensed contractor but characterized any additional sums the victims paid to repair faulty or incomplete work as indirect and consequential losses that are not recoverable as restitution in a criminal case. Id. at ¶¶ 9-10; see § 13-105(14) (“Economic loss does not include ... consequential damages.”).
¶ 21 The facts of this case do not involve an issue of consequential loss; Wilkinson therefore does not speak directly to the issues before us. Instead, I believe we should be guided by two related principles in determining whether the trial court must reduce the restitution award by any increase in value of the victims’ property attributable to the construction work provided by Matykiewicz and the individuals working for him. First, although a victim is entitled to restitution in the full amount of his economic loss, he is not entitled to be made more than whole by receiving a windfall. See, e.g., In re William L., 211 Ariz. 236, 239, ¶¶ 11-12, 119 P.3d 1039, 1042 (App.2005) (explaining that, under Arizona’s statutory scheme, victims who suffer an economic loss are entitled to be restored to their “economic status quo that existed before the crime occurred”; however, “the court may not order restitution that would make the victim more than whole.”); State v. Ferguson, 165 Ariz. 275, 278, 798 P.2d 413, 416 (App.1990) (trial court erred by failing to reduce restitution amount by value of stolen property returned to owners); State v. Howard, 163 Ariz. 47, 51, 785 P.2d 1235, 1239 (App.1989) (affirming reduction of restitution based on a $100,000.00 settlement payment received by the victim’s family in a civil wrongful death action). The second principle, which follows from the purpose of restitution as rehabilitative and not punitive, is that a criminal should not be ordered to pay as restitution an amount that exceeds any economic benefit he (or his cohorts) derived from committing the crime.
¶ 22 The majority’s holding may result in the victims receiving a windfall and Matykiewicz paying substantially more restitution than any profit he received from committing *36the crime.7 I disagree that Wilkinson compels such a result. Instead, the restitution in this case should be in an amount that compensates the victims for their actual out-of-pocket loss without permitting Matykiewicz to profit from the crime. See ABA Standards for Criminal Justice 18-3.15(c)(i) (3d ed. 1993) (“The [reparation] sanction should be limited to the greater of the benefit to an offender or actual loss to identified persons or entities.”).
¶23 In summary, the majority’s holding undermines the reparative and rehabilitative goals of restitution by permitting victims of unlicensed contractors to receive potential windfalls.8 Therefore, I respectfully dissent.

. The majority claims that Matykiewicz will receive a benefit from his criminal activity if he “fails to disgorge any of the proceeds paid to him by the victims.” Supra ¶ 17. This assertion is logically correct only to the extent that Matykiewicz profited from his dealings with the victims. For example, if one gives credence to Matykiewicz’s claim that he retained only a consulting fee of $2,500 and paid the remainder to the licensed subcontractors who actually performed the work, he would profit only if he were ordered to pay restitution less than $2,500.


. One of the rationales articulated in Wilkinson for limiting restitution to damages that flow directly from a defendant’s criminal conduct was a concern that defendants not be deprived of rights attendant to a civil trial. 202 Ariz. at 30, ¶ 11, 39 P.3d at 1133. Ironically, under the majority's holding, the victims might receive a restitution award in an amount more than they would be awarded as damages in a civil lawsuit. See Morris v. Achen Constr. Co., Inc., 155 Ariz. 507, 510, 747 P.2d 1206, 1209 (App.1986) (holding that unlicensed contractor may assert recoupment defense in civil lawsuit by homeowner), rev’d in part and vacated in part on other grounds, 155 Ariz. 512, 747 P.2d 1211 (1987).